United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
DEPARTMENT OF AGRICULTURE, RURAL
HOUSING SERVICE, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-561
Issued: December 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 23, 2008 appellant, through her attorney, filed a timely appeal from a
November 5, 2008 nonmerit decision of the Office of Workers’ Compensation Programs denying
her request for reconsideration. As there is no merit decision within one year of the filing date of
this appeal, the Board lacks jurisdiction to review the merits of this case pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for further merit
review of her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
On June 12, 2007 appellant, then a 51-year-old payment assistant processor, filed an
occupational disease claim alleging that she sustained pain radiating from her upper body and
neck into her lower back and left leg due to factors of her federal employment. She related that
she experienced the pain after prolonged sitting.

By decision dated September 19, 2007, the Office denied appellant’s claim on the
grounds that she did not establish a medical condition due to the accepted work factors. It noted
that the medical evidence did not address the issue of whether she sustained a diagnosed
condition causally related to her federal employment duties.
On October 14, 2007 appellant requested reconsideration. She argued that her
nonergonomic workstation caused pain and physical stress and described the problems with her
workstation.
By decision dated November 28, 2007, the Office denied modification of its
September 19, 2007 decision. It noted that the issue was medical in nature and concluded that
the medical evidence did not show that she sustained a condition due to her work duties.
On October 10, 2008 appellant again requested reconsideration.1 She described the
medical evidence that she submitted with her request for reconsideration. Appellant argued that
sitting, answering the telephone, data entry and twisting aggravated her preexisting condition as
her workstation was not ergonomic. She submitted January 24, 2005 and August 8, 2008
magnetic resonance imaging (MRI) scan studies of her cervical spine and August 5, 2008 x-rays
of her thoracic and lumbar spine. Appellant also submitted reports dated June 25 and
September 28, 2007 from Dr. Michael Butler, a chiropractor. On June 25, 2007 Dr. Butler
diagnosed disc degeneration. On September 28, 2007 he diagnosed fasciitis and facet syndrome.
In a report dated October 6, 2008, Dr. Nadim T. Masrallah, a chiropractor, diagnosed cervical
disc displacement, lumbar disc syndrome, carpal tunnel syndrome and brachial
neuritis/radiculitis.
In a statement dated June 24, 2008, appellant described a work injury on May 14, 2008.
In a form report dated May 28, 2008, Dr. Michael J. Spezia, an osteopath, listed the date of
injury as May 15, 2008. He diagnosed neck sprain and checked “yes” that the condition was
caused or aggravated by employment.2
Appellant further submitted the results of a September 27, 2007 workstation evaluation.
In progress reports dated March 7 and April 11, 2005, Dr. Daniel J. Scodary, a Board-certified
neurosurgeon, discussed her L5-S1 discectomy.
By decision dated November 5, 2008, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was insufficient to warrant reopening
her case under section 8128 for further merit review.

1

The record indicates that on May 20, 2008 appellant filed a claim for a traumatic injury to her neck and back
occurring on May 14, 2008.
2

Dr. Spezia’s form report is largely illegible.

2

LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) submit relevant and
pertinent new evidence not previously considered by the Office.4 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.6
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.7 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.8 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.9
ANALYSIS
Appellant filed a claim alleging that prolonged sitting at work caused pain from her neck
and upper body radiating into her back and leg. The Office accepted as factual the identified
work factor but denied her claim after finding that the medical evidence was insufficient to
establish that she sustained a diagnosed condition causally related to her employment duties.
On October 10, 2008 appellant requested reconsideration. She submitted the results of
diagnostic studies including x-rays of her lumbar and thoracic spine and cervical MRI scan
studies. Appellant also submitted progress reports dated March 7 and April 11, 2005 from
Dr. Scodary relevant to her L5-S1 discectomy. The progress reports and diagnostic studies,
however, are not relevant to the pertinent issue of whether she sustained a diagnosed condition

3

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

8

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

9

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

3

causally related to the performance of her work duties. Evidence that does not address the
particular issue involved does not warrant reopening a case for merit review.10
Appellant further submitted reports from two chiropractors, Dr. Butler and Dr. Masrallah.
Section 8101(2) of the Act provides that the “term ‘physician’” includes chiropractors only to the
extent that their reimbursable services are limited “to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist….”11 A
chiropractor cannot be considered a physician under the Act unless it is established that there is a
subluxation as demonstrated by x-ray evidence.12 Neither, Dr. Butler nor Dr. Masrallah
diagnosed a subluxation as demonstrated by x-ray and thus are not considered “physicians”
under the Act. Their reports, consequently, are insufficient to warrant reopening appellant’s case
for merit review.
In a form report dated May 28, 2008, Dr. Spezia diagnosed neck sprain and checked
“yes” that the condition was caused or aggravated by work. He referred to the date of injury,
however, as May 15, 2008 and thus his opinion is not relevant to the question of whether
appellant sustained an occupational disease.
Appellant submitted a statement dated June 24, 2008 regarding an alleged traumatic
injury on May 14, 2008 and the results of a September 27, 2007 workstation evaluation. The
question of whether she sustained a diagnosed condition due to factors of her federal
employment, however, is medical in nature. As discussed, evidence that does not address the
particular issue involved does not warrant reopening a case for merit review.13
In her October 10, 2008 request for reconsideration, appellant argued that sitting and
performing her job duties at a workstation that was not ergonomic aggravated her condition. Her
lay opinion, however, is not relevant to the medical issue in this case, which can only be resolved
through the submission of probative medical evidence from a physician.14
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. As she did not meet any of the necessary
regulatory requirements, she is not entitled to further merit review.

10

Johnnie B. Causey, 57 ECAB 359 (2006).

11

5 U.S.C. § 8101(2); see also Michelle Salazar, 54 ECAB 523 (2003).

12

The Office’s regulations, at 20 C.F.R. § 10.5(bb), defines subluxation to mean an incomplete dislocation,
off-centering, misalignment, fixation or abnormal spacing of the vertebrae which must be demonstrated on x-ray.
See Mary A. Ceglia, 55 ECAB 626 (2004).
13

Freddie Mosley, 54 ECAB 255 (2002).

14

Gloria J. McPherson, 51 ECAB 441 (2000).

4

CONCLUSION
The Board finds that the Office properly denied appellant’s request for further merit
review of her claim under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 5, 2008 is affirmed.
Issued: December 11, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

